1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5     FERNANDO ROBLES,                                  Case No. 3:19-cv-00251-MMD-CLB
6                                       Petitioner,                    ORDER
             v.
7
      WARDEN BAKER, et al.,
8
                                    Respondents.
9

10          Good cause appearing, Respondents’ first Motion for Enlargement of Time (ECF
11   No. 12) is granted. Respondents have until February 4, 2020, to file the exhibits to the
12   Motion to Dismiss (ECF No. 11).
13          It is further ordered that Petitioner will have 14 days after service of the exhibits to
14   file and serve a response to the motion to dismiss.
15          It is further ordered that a paper copy of any exhibits over 50 pages—for this
16   case—must be delivered to the Las Vegas Clerk’s Office and addressed to the attention
17   of “Staff Attorney.” Paper copies must be (i) file-stamped copies, bearing the document
18   number assigned by the CM/ECF system, (ii) securely bound on the left side to display
19   the document and page numbers, and (iii) tabbed to display exhibit numbers or letters on
20   the right side or bottom of the copies. See LR IA 10-3(i); LR IC 2-2(g).
21          All other instructions stated in the scheduling order (ECF No. 7) remain in effect.
22          DATED nunc pro tunc THIS 6th day of February 2020.
23

24
                                                MIRANDA M. DU
25                                              CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
